Cook, J.,
delivered the opinion of the court.
A larg-e number of passengers upon an excursion train of appellee, the Illinois Central Railroad Company, filed separate suits against the railroad company for alleged injuries inflicted on them by the company. The railroad company exhibited its bill of complaint in the chancery court of Attala county against each and all of the plaintiffs in - the damage suits, praying for an injunction against the further prosecution of the suits at law, which *186was granted, and asking the chancery court to take jurisdiction of all the issues involved in the several suits, and render such decree as the facts and equity should require. This the chancery court did. Proper objections and exceptions were taken to this procedure, and the court’s action is here for review.
The questions involved in this appeal have been recently threshed out in this court, and we have definitely, and we think clearly, established the rule in this state that neither the chancery court, nor any other court, has jurisdiction of this sort of suit.. The plaintiffs in the original suits could not have joined their causes of action in one suit, and the defendant cannot accomplish this result by the procedure here adopted, or by any other procedure known to the law. Insurance Co. v. Warren-Gee Co., 60 So. 1010; Railroad Co. v. Walker et al., 60 So. 1014; Newton Oil Co. v. Sessums et al., 59 So. 9; Telegraph Go. v. Williamson et al., 101 Miss. 1, 57 So. 559.
Judge McLeaN, in a masterly and illuminating opinion, set this vexed question at rest in this state, and incidentally exposed the unsoundness and fallacy of. the reasoning adopted by this court in the cases wherein it departed from the better rule first announced by this court in the Tribbette Case, 70 Miss. 182, 12 So. 32, 19 L. R. A. 660, 35 Am. St. Rep. 642.

Reversed, and bill dismissed.